Title: To John Adams from John Dudley, 19 November 1783
From: Dudley, John
To: Adams, John


          Honble. sir
            No. 2 Fleet prison 19 Novr. 1783—
          I have taken frequent Liberties in troubleing you with Letters stating my Distressed Situation and Soliciting your Intrest in my behalf—am Exceeding sorry to think from your not taking any notice of my necessity—and from some small Hints given me—there is a Susspition arose—that I was not in the Service of the united States or if that I was—Since which, I might have been in the British Service—from which, I feal myself much more distressed in mind—than what I have been under all my other Sufferings—as I Can verrally say I have Ever since the commencment of the Late War been an Advocate for America have faught and bleed under there Coulars, though, at Last had the hard Misfortune to fall into the hands of the British which would not have been the case had I not been wounded on Howbuck Island New Jersey—which wound has Since caused the amputation of my Left Leg—and that I can make it appear that Every application I have made to British government for any assistence has been under the Charector of a prisnor of war and never was Looked on in any other Light by this government—copies of my Letters to the Secretaries of States office I have now in my own hands and the Origenal Letters may be found or answered for at the office—and to gard against any thing that might Injure my Charector as an American I am Truly Anxious to give Every Satisfaction that may Be Necessary on the Subject—and if agreeable to you to hear the particulars I will on friday or Saterday Morning obtain a Day Rule and call on you—when if any thing of the kind Should be found against me I shall never have the presumption to ask any Assistince or Even Expect it But would think But Just if I was Sent confind to Amireca and there Suffer as a crimenal— I Donot wish to take the Liberty of waiting on you without priveous Leave So that a verbal answer By the Barer will Lay an Everlasting obligation on— / Honble. sir / Your Most Devoted / Much Distressed / Very Hble Servt. &
          John Dudley
        